Citation Nr: 1827714	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  11-25 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 2005 to April 2009.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD with cognitive disorder, effective April 30, 2009, the day after service discharge, assigning a 50 percent rating. 

A December 2009 rating decision proposed to reduce the rating. A February 2010 rating decision reduced the rating, effective May 1, 2010. However, the RO then increased the rating for PTSD to 70 percent, effective April 30, 2009. Therefore, the Veteran's initial disagreement as to the reduction is rendered moot as he is currently in receipt of a 70 percent since the beginning of the appeal period.

In June 2017, the Board remanded this issue for further development. As there has been substantial compliance with the Board's remand directives, the Board finds there is sufficient evidence to adjudicate the claim. See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

Throughout the appellate period, the Veteran's PTSD has not been productive of total social and occupational impairment.


CONCLUSION OF LAW

For the entire period on appeal, the criteria for an increased disability rating in excess of 70 percent for PTSD are not met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.4, 4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Increased Rating for PTSD

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. See 38 U.S.C. § 1155; 38 C.F.R. § 4.1. If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. See 38 C.F.R. § 4.3.

A disability rating may require reevaluation in accordance with changes in a veteran's condition. Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment. See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58  (1994). However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply. Fenderson v. West, 12 Vet. App. 119 (1999). Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id. Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505  (2007).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. 38 C.F.R. § § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

For the entire appeal period the Veteran's PTSD disability rating is 70 percent under Diagnostic Code (DC) 9411, 38 C.F.R. § 4.130. Under DC 9411:

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and, inability to establish and maintain effective relationships. Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. Id.

Turning to the evidence, the Veteran sought VA psychiatric treatment between July 2009 and February 2012. VA treatment records from July 2009 indicate that the Veteran had PTSD symptoms of sleep disturbance, hypervigilance, anger, flashbacks and survival guilt. The Veteran did not have suicidal thoughts, feelings of hopeless, or feelings of worthlessness. The Veteran had a dysphoric mood with coherent speech; oriented to time, place, and person; and intact memory. In August 2009, VA treatment records note that the Veteran was not doing well in school and he was involved in a fight after drinking. The Veteran was irritable and had anger symptoms related to his PTSD. The Veteran did not have suicidal or homicidal ideations. In September 2009, VA records note that the Veteran left school because of below average grades and he reported marital problems. Between the November 2009 and December 2009, the Veteran was assessed with a bright and flat affects; good judgement; oriented to time, place, and person; and the Veteran denied suicidal or homicidal ideations. The Veteran indicated that he was involved in several fights and did not care if he hurt people. Between January and February 2010, the Veteran was assessed with a bright affect; good judgment; oriented to time, place, and person; and the Veteran denied suicidal or homicidal ideations. In March 2010, the Veteran stated that he remained close to other veterans. The Veteran struggled with anxiety and hypervigilance. In an August 2010 psychiatric assessment, the Veteran's psychiatrist noted that the Veteran stated he was in paramedic school, he volunteered at a fire department, and the Veteran stated was confident that he could be a paramedic. The Veteran's psychiatrist provided the Veteran with a letter affirming his ability to be a paramedic. A December 2010 mental status note indicated that the Veteran was busy with school work, volunteering, and working a part-time. The Veteran's psychiatrist noted that the Veteran was coping well with his PTSD symptoms. In May 2011, the Veteran sought mental health treatment. The Veteran stated that he constantly struggled with anxiety, had racing thoughts, could not sleep, and could only get five hours of sleep. The Veteran indicated he had difficulty concentrating forcing him to study extra hard. The Veteran stated that he had depression four days a week since service and he self-isolated and did not like to communicate with others. The Veteran noted that he did not enjoy activities he used to enjoy. The Veteran stated that he had difficulties with marriage due to his anger and irritability. In June 2011, a VA mental status examination indicates that the Veteran got along well with everyone at work, school, and home. The Veteran completed paramedic school and was certified to work as a full time paramedic. The Veteran's psychiatrist noted the Veteran was coping well with PTSD symptoms. In February 2012, a VA social worker indicated that the Veteran complained of marital problems. 

In December 2009, the Veteran underwent VA psychiatric examination. The Veteran stated that his symptoms were persistent irritability, hypervigilance, occasional flashbacks, sleeping difficulty, angry outbursts, and concentration difficulties. The Veteran indicated he had symptoms every day or nearly every day. The Veteran stated his symptoms were somewhere between moderate and severe. The Veteran indicated he had a satisfactory relationship with his parents and sibling. The Veteran noted that he had two close friends and considered himself moderately social. The Veteran indicated that his social activities had been curbed due to his college schedule. The Veteran stated he was an average student. The Veteran considered his marriage stable. The examiner found that the Veteran had moderate symptoms of hypervigilance; exaggerated startle response; irritability; outbursts of anger; difficulties concentrating; difficulty falling asleep; feelings of detachment from others, sense of a foreshortened future; a restricted rang of affect; avoidance of thoughts, feelings, activities, places, and people associated with his stressors; recurrent and intrusive recollections of intense psychological distress upon exposure to cues that symbolized traumatic events; and physiological reactivity on exposure to cues that symbolized a traumatic event. The examiner found that the Veteran did not have impairment of thought process or communication; delusions or hallucinations; any inappropriate behavior; thoughts or plans of suicide or homicide; memory loss; any obsessive or ritualistic behavior that interfered with routine activities; irrelevant, illogical, or obscure speech patterns; panic attacks; depression or depressed mood; anxiety; or impaired impulsive control. The examiner found the Veteran did have impaired sleep, noting that the Veteran had difficulty falling asleep several times weekly, which had a mild to moderate impact. The Veteran stated that his sleeping difficulty caused occasional daytime lethargy. The examiner opined that the Veteran's symptoms caused occupational and social functioning of occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks, but generally the Veteran had satisfactory functioning. The examiner reasoned that the Veteran had satisfactory peer relations and an intact marriage, had a good relationship with his parents and siblings, and attended college full time.

In November 2011, the Veteran's VA psychiatrist, Dr. W., provided a psychiatric opinion letter. Dr. W. indicated that during an August and September 2009 psychological assessment the Veteran struggled with irritability and anger. Dr. W. noted that the Veteran engaged in arguments with his spouse and others within the community. Dr. W. indicated that the Veteran reported physical confrontations with others in public. The Veteran described himself as always tired and was unable to sleep or relax. Dr. W. indicated that the Veteran had recurrent nightmares, and flashbacks. Dr. W. noted that the Veteran was easily startled by noises, was hypervigilant, and anxious in crowded places.  Dr. W. stated that although the severity of the symptoms decreased at the conclusion of Cognitive Processing Therapy (CPT) in February 2011, the Veteran still struggled with the same PTSD symptoms. Dr. W. indicated he conducted another psychological assessment in May 2010. Dr. W. stated the Veteran still experienced the same PTSD symptoms and his symptoms found to be less severe. The Veteran reported that he continued to experience anger and irritability, had arguments with his wife, and wondered whether he should be married. 

In November 2011, the Veteran provided a statement concerning his PTSD symptoms. The Veteran stated that he had anger issues, depression, marital problems, anxiety, and many other problems. The Veteran stated that when he separated from service he was involved in multiple fights. The Veteran indicated at the time he wanted to kill the people he was in fights with. The Veteran stated that some days he felt fine, however other days had intense bouts of depression. The Veteran stated that the only thing that kept him going were his guns and his career. 

In November 2011, the Veteran's spouse provided a statement concerning the Veteran's PTSD symptoms. The Veteran's spouse stated that that Veteran became angry at the drop of a dime. She noted that the Veteran yelled at her and their three year old son over small things and would often lash out at her and others. The Veteran's spouse stated that there had been no improvement and if anything the Veteran had become worse. She stated Veteran was often too tired to care for their child.

In July 2017, the Veteran underwent another VA examination. The examiner found the Veteran's PTSD caused symptoms of depressed mood; anxiety; suspiciousness; flattened affect; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Upon examination the examiner observed that the Veteran arrived on time for his appointment; drove himself to the interview; was casually dressed with adequate grooming and hygiene; had a euthymic mood, but was slightly agitated; typical and relaxed posture; inconsistent eye contact; did not exhibit autonomic or motoric indications of anxiety; speech was of normal rate, tone, and prosody; no demonstrated deficits in receptive language; required no repetition or simplification; and no thought abnormalities were exhibited. The Veteran stated he had separated from his wife in 2016 for six months, which he attributed to anger issues and fighting all the time. The Veteran stated he enjoyed shooting, fishing, and hunting. The Veteran stated he went fishing quite a bit and tried to hunt as much as he could. The Veteran indicated that he was able to complete household chores and able to attend to grooming and hygiene regularly. The Veteran noted that he kept in touch with his mother and father. The Veteran stated he and his wife were still struggling, with frequent arguments. Concerning other people, the Veteran stated stupid people aggravated him. The Veteran indicated he was employed as a firefighter full time in one station as well as part-time in another station for the past five to six years. The Veteran stated that he enjoyed worked and that work kept him level headed. The Veteran noted that once work was over everything changed. The examiner opined that the Veteran's symptoms caused occupational and social impairment with reduced reliability and productivity. The examiner reasoned the Veteran denied panic symptoms that prevented him from leaving the home; he did avoid social outings but still occasionally went to restaurants. The examiner explained that he was able to interact well with coworkers and superiors; he had difficulty maintaining his personal relationships with his family members, particularly his wife and children. The Veteran had persistent anger and irritability. He was separated from his wife for six months; though they reconciled, their marriage remained strained. The Veteran continued to engage in leisure activities, although his hobbies were enjoyed alone noting that total social impairment implies the loss of interest in most or all leisure activities.  


Based on the aforementioned lay and medical evidence, the Board finds that during the entire period on appeal, the Veteran's symptoms do not warrant a rating in excess of 70 percent. As noted above, a 100 percent rating requires total social and occupational impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.

Throughout the appeal period the Veteran does not demonstrate total occupational impairment. Although the Veteran was not able to graduate from college, he did complete paramedic school. The medical evidence indicates that the Veteran had difficulty concentrating, but he was still acquired his paramedic certificate. It also appears that the Veteran enjoyed, focused on, and was successful in his choice of occupation. The Veteran volunteered as a firefighter while in paramedic school and the July 2017 VA examiner noted that the Veteran was able to work both a full-time and part-time job in separate fire stations. The July 2017 examiner indicated that the Veteran enjoyed working and it helped him with his PTSD symptoms. Therefore, the Board finds that the Veteran's symptoms do not amount to total occupational impairment throughout the appeal period.

Throughout the appeal period the Veteran did not have total social impairment due to his PTSD symptoms. There is evidence that the Veteran expressed feelings that he wanted to hurt others and he and his wife consistently reported that he was involved in physical altercations. The Veteran also had difficulties with his wife and children. However these difficulties do not amount to total social impairment. The Veteran consistently had relationship with friends. Although he separated from his wife in 2016, they were able to reconcile. Further, the Veteran was able to enjoy leisure activities, which the July 2017 VA examiner noted demonstrated the Veteran did not have total social impairment. 

The Board also takes note that the December 2009 and July 2017 VA examiners both opined that the Veteran's PTSD symptoms do not amount to total social and occupational impairment. Further, the Veteran's VA treating psychiatrist, Dr. W. found that although the Veteran's symptoms were the same, his symptoms had a slight decrease in severity. 

The Board thus finds that the rating criteria for a 100 percent disability rating have not been met at any point during the period on appeal. As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).
 
 
ORDER

An initial rating for service-connected PTSD in excess of 70 percent is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


